﻿Mr. President, allow me to begin by warmly congratulating you on your election to preside over this forty-sixth session of the United Nations General Assembly. Your elevation to this high office is a demonstration of the confidence which this body has in you as its President. I look forward to working closely with you during your term in office and to a rewarding United Nations General Assembly session under your esteemed leadership. I should also like to express our admiration for the distinguished service rendered by your predecessor, Mr. Guido de Marco of Malta.
It is a privilege and honour to stand before this Assembly and address the nations of the world. My message, which has been the consistent theme of past speeches delivered by leaders of the Solomon Islands privileged to speak from this famous rostrum, has been one advocating peace in the world because Solomon Islands believes that this is what the United Nations stands for: "peace in the world, and good will among men". Peace is the source of bountiful goodness from which will come true prosperity and balanced development in the world.
Peace and freedom for that matter cannot be found in statistics or mathematical equations, nor is it a matter for scientific investigation. It is rather a matter of attitude and belief - a behaviour pattern governed by the mind and from the mind. President Gorbachev of the Soviet Union links world peace and reforms in his own country. The 1990 Nobel Peace Prize winner claims that
"if perestroika fails, the prospect of entering a new peaceful period in
history will vanish, at least for the foreseeable future".
Solomon Islands joins other nations in congratulating President Gorbachev end the people of the Soviet Union on their bravery and courage despite confusion and the threat of disintegration brought about by the coup attempt last August. Solomon Islands views with interest and concern the wave of changes that are taking place in Eastern Europe. It welcomes the move towards democratisation that is taking place in the Soviet Union to allow the Baltic Republics to decide their own destinies. It is our hope that, with the process of democratisation already spearheaded by the Soviet Union, the industrialized countries of the West will work together to bring about similar changes in Eastern Europe and other nations of the globe that have aspired to similar reforms.

Small countries such as Solomon Islands which aspires to better the living environment of its people in the context of international development would therefore ask for understanding and assistance to help us live and develop the way we ourselves want to live and develop and not as others would want us to live.
This is of course quite contrary to certain current beliefs and practices in a number of Pacific Islands today. We, the people of the Pacific, would strive to live harmoniously together and not to see the people in some of our islands struggling to live the way others expect us to live. The freedom to live and govern ourselves is the greatest aspiration of our people. What we in small countries ask for is the right to believe in ourselves; the right to make up our own minds; and the right to practise what we believe. These surely are our sovereign rights. We are in the United Nations because we believe in peaceful coexistence and we pledge to play our part in whatever small way we can to assist in the realization of true peace and harmony in the wor1d.
Sometimes It appears that selfishness has overruled godliness and I feel it behoves small countries like Solomon Islands to point that out to the world. I believe it is the duty and function of small countries to do this as bigger nations at times seem to get blinded and tangled up in problems of their own design and making.
We have recently seen in the Gulf war the most swiftly executed military victory, on this scale, in history. The United Nations played an important role in that victory and continues today to play a leading peace-keeping role in the aftermath of that war.

May I humbly suggest, however, that this world will not see the last of military warfare and confrontation of this nature as long as wealthy countries continue to manufacture and sell weapons of destruction around the globe, proliferating what the Prime Minister of Norway in her speech to this Assembly two weeks ago called on "arms culture" in the world.
Within some false notion of greatness and economic well-being, some countries continue to manufacture and sell destructive weapons harmful to mankind. By doing this they are in fact abusing their God-given talents in searching for destructive weapons rather than for peaceful ends, yet they pride themselves in the achievement of these destructive powers at the price of human life.
Ironically they justify this abuse of human talent and knowledge as being necessary for man's survival. Some would indeed argue that it is necessary for the protection of freedom that democratic nations should at least keep abreast of the developments in the manufacture of effective deadly weapons so as to be in a state of vigilant preparedness.
Personally, I would rather stand by the Word of the Lord and say: "they that take the sword shall perish with the sword". (The Holy Bible, Matthew 26:52)
So he who believes in nuclear bombs and nuclear weapons will be destroyed by them.
The end of the cold war between the super-Powers should in itself be a timely reminder and a clear message to the rest of the world about the fallacy of relying on the power of atomic bombs and nuclear weapons as instruments of peace.
The recent successful efforts by the United States and the Soviet Union towards disarmament and weapons reduction are praiseworthy. Mr. Bush deserves the highest commendation of this world body for his leadership in the bold steps he unilaterally took recently in cutting down United States nuclear arsenals of destruction, as does the refreshing and encouraging positive response from Mr. Gorbachev and the Soviet Union during the last few days. The world greeted such good news as bringing fresh hopes of peace, only to be stunned at the knowledge of the apparent ability of certain countries to enrich the uranium supply for the manufacture of nuclear bombs, and to cast doubts once more on the future of the Non-proliferation Treaty (NPT) and the possibility of halting the spread of atomic weapons in the world.
Be that as it may, Solomon Islands would still say that all nations should by now have signed the nuclear Non-Proliferation Treaty. If France and China can now commit themselves to becoming parties to the Treaty, why not the rest of us for the sake of world peace?
In the field of environment and environmental control, which has emerged in the past few years as a subject of special interest capturing world-wide attention at this time (albeit perhaps a little too late in some parts of the world), developing countries are taking stock of the damage done to their natural habitat in the Indiscriminate exploitation of their land and sea resources by unscrupulous foreign business interests seeking quick fortunes in logging, mining and fishing ventures.
In the South Pacific, our seas have been plundered unmercifully with huge purse-seines and ugly drift-nets that scoop up every living sea - and sometimes land - creature in their paths, discarding in their wake tangled masses of net-meshing, which have become known as "walls of death", trapping all fish and mammal species to death. Our hills and valleys have become denuded of forest trees and foliage, with no attempt by the "exploiters" in most cases at re-forestation in the aftermath to replenish nature's handiwork.
In many instances, we who live in the developing countries are blamed for the destruction of our environment and have been harassed about the need not to pollute our seas and air, when it is well known that it is the industrialised countries that are mainly responsible for the destruction of the environment.
In a "business-as-usual world" - a concept harboured and jealously protected by one or two of the most industrialized nations for political and economic reasons - global warming and greenhouse gas emissions of carbon dioxide and other gases into the atmosphere continue at rates unprecedented in human history. And, alas, it is now well established in scientific research circles that it is we, the inhabitants of the island countries of the Pacific, Caribbean and Indian Oceans and our children of the future, who live four feet above the sea-water level, who will first disappear from the face of the Earth in the event of sea-level rise in four or five generations hence.
The trend shows that man is no longer part of nature, in which he could feel and live harmoniously in a natural environment with the flowers, birds and animals. The anarchist tendency in man has risen above his natural self so that he forgets who he really is, destroying his environment and eventually himself. The burning oilfields of Kuwait continue to tell us this tale, spewing black smoke and poisonous gases into the atmosphere for years to come.
The island countries of the Pacific, in particular, are looking forward to a successful outcome of the forthcoming United Nations Conference on Environment and Development, to be held in Brazil in June 1992, and hope: (a) that the proposed Agenda 21. a wide-ranging instrument containing objectives, activities and measures of implementation for specific action proposals, will be agreed upon by all Member States, and will serve as a binding agenda, reflecting a political commitment of all Member States to achieve sustainable development, both nationally and internationally; (b) that all Member States agree to the proposed Earth/Rio Charter, which should declare the general principles by which governments and peoples should conduct themselves in relation to each other and to the environment and ensure our common future in both environmental and developmental terms; (c) that an effective framework Convention on Climate Change will be achieved, containing appropriate commitments and addressing all sources of the problem, including sea-level rise and greenhouse gases; and (d) that there will be agreement on the principles for the management, conservation and sustainable development of all types of forests, leading also to another related framework convention.
In this regard, the Alliance of Small Island States (AOSIS) at the United Nations has already been playing an active role and has made notable inputs in the negotiations during the First and Second International Negotiating Committee meetings, held, respectively, in Washington, D.C. in February 1991 and in Geneva in June 1991, and again in Nairobi during the third meeting that ended last week. Future sessions will be held in Geneva and possibly in New York at later dates. At the same time, small island States have actively participated in the previous sessions of the United Nations Conference on Environment and Development and will continue to do so at its fourth and final Preparatory Committee meeting next March and at the Rio Earth Summit in June 1992.
With such a background scenario of the world we live in, one wonders about the meaning of a "new world order" as advanced by our world leaders and as coined by the President of the United States of America. Mr. Bush gave assurance in this Assembly two weeks ago that his vision of the new order does not include the notion of pax americana. However, as a small country, Solomon Islands is still concerned.
Does it mean a shift of allegiances and control among the bigger Powers of the Earth in a rezoning of our world into new regional spheres of influence, or is it to be a vision of cooperation and common world endeavours, in which all countries, big and small, contribute to peaceful coexistence and harmonious living?
Is it a new order in which the more powerful nations strengthen their stranglehold over others less fortunate so as to dictate and rule through dominance of the latest technologies in military power maintained in strategic areas around the world, where it would be relatively easy for them to jeopardize other initiatives from within that could bring about alternative peaceful lifestyles?
The worst scenario would be a new world order in which military priorities rule over world spending of billions of dollars, while millions of people starve and die from want of food, better housing and living conditions. It is very sad to see human beings in our streets being degraded to homelessness, not necessarily - as it is often said - because of some brain injury or sickness; not even because of drugs, since drugs art in many cases the result, not the cause, of the problem. Homelessness is caused by wrong economic orientation and planning, not necessarily social disorder, and certainly not because of a lack of human intelligence.
What will the new world order mean in terms of trade development and economic prosperity in a world climate of today, in which the United States of America sees a free trade zone for the Americas to include Canada, Mexico and eventually countries of South America, while Europe - now to Include the new nations of the Eastern bloc - talks of a consolidation of the European Community into one mould, exercising new freedoms of movement and monetary arrangements hitherto unknown?
What will happen in Asia, with its teeming millions of people, and what role will the adjacent island country of Japan play as the most powerful and economically successful nation in the world today?
And where and how will the small island countries of the Pacific region manage in a world in which the bigger countries appear to be creating exclusive economic and possibly military defensive zones for themselves?
Indeed, this very concern touches fundamentally the issue of the protection and security of the world's small States. The United Nations Charter contains many articles which, if effectively implemented, would provide certain reassurances in the safeguarding and security of small States, especially the small Island developing countries of the Pacific, Caribbean and Indian oceans.
In particular. Members of the United Nations should facilitate the implementation of Chapter VII - Articles 39 to 51 - of the Charter, designed specifically to deal with the existence of any threat to peace, breach of peace or act of aggression under the mandate of the Security Council. The Secretary-General should play a more active role in the spirit of Article 99, so that in cases of low-level security threats, for example, he could positively respond to requests from small States, feeling themselves to be under some threat from other States, by immediately sending missions or alternatively officials of the United Nations Secretariat to assess the situations in those countries. Such action would indeed give the United Nations a peace-making as well as a peace-keeping role.
At a workshop on the protection and security of small States, sponsored by the Commonwealth Secretariat and held in the Maldives from 5 to 6 May 1991, it was recommended that serious consideration be given to the establishment of either a permanent or an ad hoc United Nations force that could be activated under Chapter VII of the Charter for international security needs. It was also suggested at the meeting that a United Nations force of a rapid-response nature, under the direct control of the Secretary-General, be established to meet, on request, the security needs of small States. The activation of such a force could be at the initiative of the Secretary-General in consultation with the Security Council.
President Bush proposed at last year's General Assembly that the United Nations strengthen its ability to respond positively to requests from Member countries by providing electoral assistance, which up to now has been done on an ad hoc basis, as in the cases of Nicaragua and Haiti. Solomon Islands strongly supports the United States President's proposal and at the same time would ask that similar consideration and commitment be given by the United Nations to the protection and security of small States in line with what I have just outlined.
After all, it is likely that more countries would be seeking assistance for protection and security than would need electoral assistance. Furthermore, since last year's resolution 45/150 was adopted by the General Assembly, it would be quite in order this year to formulate a resolution to accommodate such sentiments as I have outlined on the issue of the protection and security of small States. Solomon Islands is determined to work with the Republic of Maldives in formulating such a resolution, which we believe will have universal acceptance in this world body. It is most encouraging to read the Secretary-General's report, which recognized the intrinsic characteristics of these small States needing special measures for attention and support and which pointed out that the international community has a vested interest in safeguarding their interests. Small States certainly have a limited capacity to provide for their own security. Such a resolution would be complementary to the resolution suggested by Japan on the establishment of a United Nations reporting system to enhance the transparency of international dealings in arms-transfers and world-wide security issues.
Finally, in the South Pacific region, life remains ostensibly the same when seen from afar - comparatively simple, peaceful and calm. Yet perhaps this is why we should be more concerned, because it could mean we are going backwards rather than forwards, since nothing can remain static In this world. The twenty-second South Pacific Forum Communiqué issued after the Pohnpei meeting in the Federated States of Micronesia held on 29 to 30 July 1991, reiterated the main concerns of the region to bet economic development and trade prospects; environment with special emphasis on sea-level rise; security as it would affect the whole region; decolonization; and the region's approach to global issues. I have to a certain extent already elaborated on aspects of these same issues earlier in my statement.
Our people continue, for example, to be concerned greatly over the practice of driftnet fishing and dismayed by the French bomb tests in our waters. These grievances are as great today as they were yesterday and in yesteryears. He are therefore heartened to learn of attempts in the United States Congress - both in the Senate and the House of Representatives - to legally outlaw driftnettinq, which has become regarded as the scourge of our seas in the Pacific.
He are happy that, in our part of the world, the Republic of Korea and the Democratic People's Republic of Korea were recommended for membership by the Security Council in its resolution 702 (1991) and consequently admitted by this Assembly in the early part of this session as full Members of the United Nations. Solomon Islands is confident that this world body will in the near future see a reunification of these two nations as one democratically governed nation, since they are in fact one people.
Solomon Islands also welcomes the admission of the Baltic Republics of Estonia, Latvia and Lithuania to membership of the United Nations. We look forward to working closely with the new States as they take their rightful places amongst all nations represented here.
We are delighted at the same time to welcome the admission of our neighbouring Pacific Island countries of the Federated States of Micronesia and the Republic of the Marshall Islands as full Members of the United Nations. It strengthens our faith in the United Nations as being truly concerned with the wishes of people in the world who genuinely desire independence and the opportunity to govern themselves. Solomon Islands looks forward to working closely with our brothers and sisters of these two young nations both here at the United Nations and in our region home in the Pacific.
On the other hand, we continue to be greatly disappointed with France for its nuclear-testing programme in the Pacific. We therefore once again call on France to put an end to this programme. Moreover the recent "knighting" of the Rainbow Warrior Mafart, while at the same time appearing to be saluting his award with another bomb blast at Mururoa Atoll, is a crowning act of selfish defiance and belittling by France of the South Pacific nations' concern for their environment and legitimate rights of livelihood.
Mrs. Margaret Thatcher, former Prime Minister of the United Kingdom, in answer to a question from the audience while delivering a lecture at the Economic Club of New York held at the Empire State Building on 19 June of this year, said: "the French have protective tendencies". Our experience of the French colonial attitude in the South Pacific as demonstrated in New Caledonia has taught us people of the region that this is very true, and we regret very much that, as history reveals, all the good and admirable French flavour and lifestyle are likely in the end to he lost in our region because of this attitude, as has happened elsewhere in other parts of the world.
On the question of independence for New Caledonia, Solomon Islands was proud to be a member of the Ministerial Mission mandated by the South Pacific Forum to visit the Territory. We are grateful for the cooperation received from the French Government and the interested groups within the Territory during the Mission's deliberations.
The report of that Ministerial Mission, which I hope will be distributed to this body soon, highlights positive steps taken by France in implementation of the Matignon Accord, in particular its cooperation with all sectors of the population to promote equitable socio-political and economic development in the Territory. Solomon Islands sees these measures as a move in the right direction and encourages France to continue discussion with all the parties involved in New Caledonia in preparation for an act of self-determination consistent with the United Nations principles and practices, in which nil options, including independence, would be open, and which would safeguard the rights of the indigenous Kanak and other New Caledonians. Solomon Islands would like to see greater interaction between Hew Caledonia and the independent countries of the South Pacific. It supports the call by the South Pacific Forum for increasing contacts and for participation by New Caledonia and other French Pacific Territories in the Forum-initiated advisory committees, meetings, seminars and workshops.
The Solomon Islands Government welcomes the positive developments within South Africa. We look forward to the time when the phenomenon of apartheid will truly be extinct and a united, non-racial South Africa will be accepted into this community of nations. However, while we commend President De Klerk for the steps he has taken to dismantle apartheid, black South Africans continue to be deprived of their rights, their freedom and their lives. My Government reiterates its full support for the maintenance of comprehensive sanctions against South Africa until there is clear evidence of profound and irreversible change in South Africa.
Solomon Islands welcomes the new developments in the attempts to achieve a comprehensive political settlement of the Cambodian problem. He urge all parties concerned to cooperate in reaching as quickly as possible a resolution of that conflict.
As the term of office of the Secretary-General will soon come to an end, I should like to pay a tribute on behalf of the Government and people of Solomon Islands to this eminent person. Mr. Perez de Cuellar's long association with this Organization in various capacities is well known, and his leadership in his present capacity has been outstanding and deserves the highest praise of the Assembly. Mr. Perez de Cuellar came as the Secretary-General at a time when the challenges facing the United Nations were immense. The accomplishments during his term in office. Including the adoption of a plan for the termination of the Iran-Iraq war, the conclusion of the Geneva Agreements, the withdrawal of Soviet Union forces from Afghanistan, and the bringing of independence to Namibia, demonstrate Mr. Peres de Cuellar's outstanding diplomatic skills and able leadership. He will be leaving behind a world body more optimistic about its role and more hopeful for world pence. May I wish him great successes in the future.
I should like to conclude by emphasizing that all Member countries here at the United Nations, big or small, are admitted as equal partners in an endeavour to preserve and protect all that is good for our people of the world - as our Charter reminds us: "to save succeeding generations from the scourge of war .. . and to reaffirm faith in fundamental human rights, in the dignity and worth of the human person" - and the right of freedom for all mankind. The United Nations of the 1990s has shown its coming of age in fulfilling certain obligations of the Charter, as with the recent developments in the Middle East crisis. Member countries appear to have regained their sense of balance in favour of shared interest in promoting the well-being of the peoples of the world. Adversaries of the recent past have found the humility and strength to put aside their differences in favour of acting and speaking together for the general good of mankind.
Today the spirit, of glasnost and transparency has opened the door for optimism about the future of mankind. I pray that this world body does not miss this opportunity to build a world community which will be the pride of nations and our children of the future.
